DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 2, 5, 8, 9, 18, and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Heilbrun et al., US 5,389,101 (hereinafter “Heilbrun”).
Regarding claim 1, Heilbrun discloses a method, comprising:
acquiring a plurality of two-dimensional (2D) angiographic images with two or more orientations of an angiographic imaging system, wherein each of the plurality of 2D angiographic images includes a projection of a plurality of non-invansive fiducial “The apparatus so designed is also functional to convert from a 3D coordinate framework established from two video 2D images, to a second 3D coordinate framework established from a similar pair of X-ray 2D images made with a calibration unit that has radio-opaque fiducial points. These X-ray images could be standard-type radiological X-rays, or angiograms.” col. 10, lines 22-28; “The memory means of computing means 232 is constructed or programmed to contain the known location parameters of fiducial structure 220, which are required for performance of the computations producing the workspace coordinate framework from the two 2D images. In the working embodiment, these known location parameters include three-dimensional Cartesian coordinates for each of the fiducial points and the actual distances between some of the fiducial points as measured from fiducial structure 220. The latter distances are not required for establishing the workspace framework, but are used to calibrate the framework in terms of useful real distance units.” col. 6, lines 45-57; “During use, fiducial structure 220 can be held in position by any suitable support means (not shown). One suitable support means would be a bar with a clamp arm attached to a ring stand or the like. Notably, fiducial structure 220 is neither affixed to, nor in contact with, the patient's head 210. Fiducial structure 220 may be removed from workspace 208 when it is not required.” col. 5, lines 33-40); and
registering, by one or more processors, selected 2D angiographic images of the plurality of 2D angiographic images to a 3D scan volume produced by a 3D imaging system (“Computing means 232 further has data input means 238 for receiving data representing one or more scans produced by volume imaging methods (PET, MRI, CT) and/or by 2D imaging methods (X-rays, angiograms) etc. In an alternate embodiment, computing means digitizes the CT and/or MRI volume scans and integrates the digitized volume data to establish the volume scan 3D coordinate system.” col. 7, lines 18-25; “Once the workspace coordinate framework and any volume scan coordinate framework(s) have been established, computing means 232 is further operable to apply standard mathematical methods to align the scan coordinate framework(s) with the workspace framework. Knowledge of the coordinates in both the scan framework and the workspace framework of each of three selected landmarks is required and is sufficient for the alignment. Such landmarks may be anatomical features, scan markers which produce distinctive spots in the scan, or any other feature which can be unequivocally identified in both the images made by the imaging means and in the scan. Using information derived from the mathematical operations used to align the volume scan framework with the workspace framework, computing means 232 is further operable to derive-transformation functions for converting scan location coordinates describing the position of a selected point in terms of the scan framework, to workspace location coordinates which describe the position of the same selected point in terms of the workspace framework. A term used in the art for this conversion process, which will also be used for purposes of this application, is "mapping" of coordinates from one framework to another.” col. 7, lines 26-50).
Regarding the limitation of “each orientation having an unknown imaging geometry […] wherein the imaging geometry of each orientation of the angiographic imaging system is unknown with respect to the 3D imaging system prior to acquiring the plurality of 2D angiographic images”, it is understood by the ordinarily skilled artisan that the 3D imaging system (at least prior to the acquiring the 2D angiographic images) does not “know” the imaging geometry of each orientation of the angiographic imaging system. Otherwise, if the 3D imaging system already knew the imaging geometry of each orientation of the angiographic imaging system, there would be no need to acquire the plurality of 2D angiographic image, each including a projection of the plurality of non-invasive fiducial markers having a known 3D configuration.

Regarding claim 2, the plurality of non-invasive fiducial markers is arrayed on a non-invasive calibration device of known configuration, wherein the calibration device has a fixed location relative to a patient’s head (“During use, fiducial structure 220 can be held in position by any suitable support means (not shown). One suitable support means would be a bar with a clamp arm attached to a ring stand or the like. Notably, fiducial structure 220 is neither affixed to, nor in contact with, the patient's head 210. Fiducial structure 220 may be removed from workspace 208 when it is not required.” col. 5, lines 33-40; see Figs. 4A and 4B which show the calibration device in a fixed location relative to the patient head).

Regarding claim 5, the imaging geometry is determined for each of the two or more orientations of the angiographic imaging system from the projection of the plurality of non-invasive fiducial markers in each of the 2D angiographic images of the plurality of 2D angiographic images and the known 3D configuration of the plurality of non-invasive fiducial markers (“The memory means of computing means 232 is constructed or programmed to contain the known location parameters of fiducial structure 220, which are required for performance of the computations producing the workspace coordinate framework from the two 2D images.” col. 6, lines 45-50).

Regarding claim 8, Heilbrun teaches a system, comprising:
a storage device (memory 234, Fig. 2); and
one or more processors (CPU 236, Fig. 2) operatively coupled with the storage device, the one or more processors configured to:
receive data comprising a plurality of two-dimensional (2D) angiographic images of an anatomical region in two or more different orientations of an angiographic imaging system, each orientation having an unknown imaging geometry, wherein each of the plurality of 2D angiographic images includes a projection of a plurality of non-invasive fiducial markers having a known three-dimensional (3D) configuration (“The apparatus so designed is also functional to convert from a 3D coordinate framework established from two video 2D images, to a second 3D coordinate framework established from a similar pair of X-ray 2D images made with a calibration unit that has radio-opaque fiducial points. These X-ray images could be standard-type radiological X-rays, or angiograms.” col. 10, lines 22-28; “The memory means of computing means 232 is constructed or programmed to contain the known location parameters of fiducial structure 220, which are required for performance of the computations producing the workspace coordinate framework from the two 2D images. In the working embodiment, these known location parameters include three-dimensional Cartesian coordinates for each of the fiducial points and the actual distances between some of the fiducial points as measured from fiducial structure 220. The latter distances are not required for establishing the workspace framework, but are used to calibrate the framework in terms of useful real distance units.” col. 6, lines 45-57; “During use, fiducial structure 220 can be held in position by any suitable support means (not shown). One suitable support means would be a bar with a clamp arm attached to a ring stand or the like. Notably, fiducial structure 220 is neither affixed to, nor in contact with, the patient's head 210. Fiducial structure 220 may be removed from workspace 208 when it is not required.” col. 5, lines 33-40);
register data of selected 2D angiographic images of the plurality of 2D angiographic images with data comprising a calibrated 3D scan volume of the anatomical region produced by the 3D imaging system, wherein the imaging geometry of each orientation of the angiographic imaging system is unknown with respect to the 3D imaging system prior to receiving the data (“Computing means 232 further has data input means 238 for receiving data representing one or more scans produced by volume imaging methods (PET, MRI, CT) and/or by 2D imaging methods (X-rays, angiograms) etc. In an alternate embodiment, computing means digitizes the CT and/or MRI volume scans and integrates the digitized volume data to establish the volume scan 3D coordinate system.” col. 7, lines 18-25; “Once the workspace coordinate framework and any volume scan coordinate framework(s) have been established, computing means 232 is further operable to apply standard mathematical methods to align the scan coordinate framework(s) with the workspace framework. Knowledge of the coordinates in both the scan framework and the workspace framework of each of three selected landmarks is required and is sufficient for the alignment. Such landmarks may be anatomical features, scan markers which produce distinctive spots in the scan, or any other feature which can be unequivocally identified in both the images made by the imaging means and in the scan. Using information derived from the mathematical operations used to align the volume scan framework with the workspace framework, computing means 232 is further operable to derive-transformation functions for converting scan location coordinates describing the position of a selected point in terms of the scan framework, to workspace location coordinates which describe the position of the same selected point in terms of the workspace framework. A term used in the art for this conversion process, which will also be used for purposes of this application, is "mapping" of coordinates from one framework to another.” col. 7, lines 26-50).

Regarding the limitation of “each orientation having an unknown imaging geometry […] wherein the imaging geometry of each orientation of the angiographic imaging system is unknown with respect to the 3D imaging system prior to the recieve [sic] of data”, it is understood by the ordinarily skilled artisan that the 3D imaging system (at least prior to the acquiring the 2D angiographic images) does not “know” the imaging geometry of each orientation of the angiographic imaging system. Otherwise, if the 3D imaging system already knew the imaging geometry of each orientation of the angiographic imaging system, there would be no need to acquire the plurality of 2D angiographic image, each including a projection of the plurality of non-invasive fiducial markers having a known 3D configuration.

claim 9, the imaging geometry is determined for each of the two or more orientations of the angiographic imaging system from the projection of the plurality of non-invasive fiducial markers in each of the 2D angiographic images and the known 3D configuration of the plurality of non-invasive fiducial markers (“The memory means of computing means 232 is constructed or programmed to contain the known location parameters of fiducial structure 220, which are required for performance of the computations producing the workspace coordinate framework from the two 2D images.” col. 6, lines 45-50).

Regarding claim 18, Heilbrun teaches a non-transitory machine-readable medium including data that, when executed by one or more processors, cause the one or more processors to perform operations comprising (“In this embodiment, the digitizing of all of the images made by the workspace imaging means, digitizing of the volume scan data, establishment of the workspace coordinate framework, and other functions described herein for computing means 232, may be accomplished in large part or entirely by appropriate software means stored in the memory portion of the computer workstation.” col. 8, lines 6-13):
acquiring a plurality of two-dimensional (2D) angiographic images with two or more orientations of an angiographic imaging system, each orientation having an unknown imaging geometry, wherein each of the plurality of 2D angiographic images includes a projection of a plurality of non-invasive fiducial markers having a known three-dimensional (3D) configuration (“The apparatus so designed is also functional to convert from a 3D coordinate framework established from two video 2D images, to a second 3D coordinate framework established from a similar pair of X-ray 2D images made with a calibration unit that has radio-opaque fiducial points. These X-ray images could be standard-type radiological X-rays, or angiograms.” col. 10, lines 22-28; “The memory means of computing means 232 is constructed or programmed to contain the known location parameters of fiducial structure 220, which are required for performance of the computations producing the workspace coordinate framework from the two 2D images. In the working embodiment, these known location parameters include three-dimensional Cartesian coordinates for each of the fiducial points and the actual distances between some of the fiducial points as measured from fiducial structure 220. The latter distances are not required for establishing the workspace framework, but are used to calibrate the framework in terms of useful real distance units.” col. 6, lines 45-57; “During use, fiducial structure 220 can be held in position by any suitable support means (not shown). One suitable support means would be a bar with a clamp arm attached to a ring stand or the like. Notably, fiducial structure 220 is neither affixed to, nor in contact with, the patient's head 210. Fiducial structure 220 may be removed from workspace 208 when it is not required.” col. 5, lines 33-40); and
registering selected 2D angiographic images of the plurality of 2D angiographic images to a 3D scan volume produced by a 3D imaging system, wherein the imaging geometry of each orientation of the angiographic imaging system is unknown with respect to the 3D imaging system prior to acquiring the plurality of 2D angiographic images (“Computing means 232 further has data input means 238 for receiving data representing one or more scans produced by volume imaging methods (PET, MRI, CT) and/or by 2D imaging methods (X-rays, angiograms) etc. In an alternate embodiment, computing means digitizes the CT and/or MRI volume scans and integrates the digitized volume data to establish the volume scan 3D coordinate system.” col. 7, lines 18-25; “Once the workspace coordinate framework and any volume scan coordinate framework(s) have been established, computing means 232 is further operable to apply standard mathematical methods to align the scan coordinate framework(s) with the workspace framework. Knowledge of the coordinates in both the scan framework and the workspace framework of each of three selected landmarks is required and is sufficient for the alignment. Such landmarks may be anatomical features, scan markers which produce distinctive spots in the scan, or any other feature which can be unequivocally identified in both the images made by the imaging means and in the scan. Using information derived from the mathematical operations used to align the volume scan framework with the workspace framework, computing means 232 is further operable to derive-transformation functions for converting scan location coordinates describing the position of a selected point in terms of the scan framework, to workspace location coordinates which describe the position of the same selected point in terms of the workspace framework. A term used in the art for this conversion process, which will also be used for purposes of this application, is "mapping" of coordinates from one framework to another.” col. 7, lines 26-50).

Regarding the limitation of “each orientation having an unknown imaging geometry […] wherein the imaging geometry of each orientation of the angiographic imaging system is unknown with respect to the 3D imaging system prior to acuiring [sic] the plurality of 2D angiographic images”, it is understood by the ordinarily skilled artisan 

Regarding claim 20, Heilbrun teaches that determining the 3D configuration of the plurality of non-invasive fiducial markers by acquiring a calibrated 3D image of the patient, and measuring the configuration of the plurality of non-invasive fiducial markers in the calibrated image (“Computing means 232 further has data input means 238 for receiving data representing one or more scans produced by volume imaging methods (PET, MRI, CT) and/or by 2D imaging methods (X-rays, angiograms) etc. In an alternate embodiment, computing means digitizes the CT and/or MRI volume scans and integrates the digitized volume data to establish the volume scan 3D coordinate system.” col. 7, lines 18-25; “Once the workspace coordinate framework and any volume scan coordinate framework(s) have been established, computing means 232 is further operable to apply standard mathematical methods to align the scan coordinate framework(s) with the workspace framework. Knowledge of the coordinates in both the scan framework and the workspace framework of each of three selected landmarks is required and is sufficient for the alignment. Such landmarks may be anatomical features, scan markers which produce distinctive spots in the scan, or any other feature which can be unequivocally identified in both the images made by the imaging means and in the scan. Using information derived from the mathematical operations used to align the volume scan framework with the workspace framework, computing means 232 is further operable to derive-transformation functions for converting scan location coordinates describing the position of a selected point in terms of the scan framework, to workspace location coordinates which describe the position of the same selected point in terms of the workspace framework. A term used in the art for this conversion process, which will also be used for purposes of this application, is "mapping" of coordinates from one framework to another.” col. 7, lines 26-50).
It is noted that the limitation of the plurality of non-invasive fiducial markers is temporarily attached to a patient’s head does not appear to affect the scope of the claim since the non-invasive fiducial markers is not within the scope of the claimed non-transitory machine-readable medium.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heilbrun in view of Cosman et al., US 6,259,943 B1 (hereinafter “Cosman”).
Regarding claim 3 and 4, Heilbrun teaches the invention of claim 1. Heilbrun further teaches that the non-invasive fiducial markers are temporarily brought in spatial relationship with the patient’s head, the method further comprising determining the 3D configuration of the plurality of non-invasive fiducial markers by acquiring a calibrated 3D image of the patient by means of a 3D tracking system, and measuring the configuration of the plurality of non-invasive fiducial markers in the calibrated image (“Computing means 232 further has data input means 238 for receiving data representing one or more scans produced by volume imaging methods (PET, MRI, CT) and/or by 2D imaging methods (X-rays, angiograms) etc. In an alternate embodiment, computing means digitizes the CT and/or MRI volume scans and integrates the digitized volume data to establish the volume scan 3D coordinate system.” col. 7, lines 18-25; “Once the workspace coordinate framework and any volume scan coordinate framework(s) have been established, computing means 232 is further operable to apply standard mathematical methods to align the scan coordinate framework(s) with the workspace framework. Knowledge of the coordinates in both the scan framework and the workspace framework of each of three selected landmarks is required and is sufficient for the alignment. Such landmarks may be anatomical features, scan markers which produce distinctive spots in the scan, or any other feature which can be unequivocally identified in both the images made by the imaging means and in the scan. Using information derived from the mathematical operations used to align the volume scan framework with the workspace framework, computing means 232 is further operable to derive-transformation functions for converting scan location coordinates describing the position of a selected point in terms of the scan framework, to workspace location coordinates which describe the position of the same selected point in terms of the workspace framework. A term used in the art for this conversion process, which will also be used for purposes of this application, is "mapping" of coordinates from one framework to another.” col. 7, lines 26-50).
However Heilbrun does not teach that the non-invasive markers are temporarily attached to the patient’s head as claimed.
Cosman teaches temporarily attaching non-invasive markers to a patient’s head (e.g., see Fig. 3; “FIG. 1 and FIG. 3 show the application of a head clamp or head ring in the example of the cranial localizer application. In FIG. 1, the head clamp 1, which is an open or substantially C-shaped structure, is attached to the patient's cranium by the screws, such as screw means 3. This might anchor directly to the skull or could be used non-invasively by pressure pads on the external contour, or could even be used with confirmation means to the back of the head, nasion, dental trays, etc. It then represents a patient attachment means, a head clamp, or an external apparatus, the referencing of which to the CT scan's coordinate space in the patient's anatomy is one of the objectives of the present invention.” col. 3, line 65 – col. 4, line 10).
The ordinarily skilled artisan would have recognized that (temporarily) attaching the non-invasive markers to the patient’s head would prevent movement between the patient and the fiducial markers (i.e., a fixed spatial relationship) and therefore reduce any registration errors associated with such movement.
At the time of invention, it would have been obvious to one having ordinary skill in the art to temporarily attach the non-invasive markers to the patient’s head, as taught by Cosman, in order to reduce registration errors associated with movement between the patient’s head and the non-invasive fiducial markers.

Claims 6 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heilbrun in view of Wu et al., US 2005/0105679 A1 (hereinafter “Wu”).
Regarding claims 6 and 10, Heilbrun teaches the invention of claims 5 and 9. It is noted that “angiograms” as discussed above regarding claims 1 and 8 implies identifying contours of a target vasculature in the angiographic images because angiographic images themselves identify blood vessels and contours thereof since angiographic images highlight the blood vessel (e.g., by injection of contrast agent into the vasculature). However, Heilbrun does not teach back-projecting the contours of the target vasculature, through the imaging geometry of the two or more orientations, to a 3D object space; and rendering a volume of the target vasculature in the 3D object space.

Wu teaches a tomosysthesis reconstruction algorithm that involves back projecting 2D projection images (which include targets of interest; “detector pixels”) to through the imaging geometry of multiple orientations of a 2D projection imaging system, to a 3D object space, thereby rending a volume of the target (“voxel”) in the 3D object space (“The back projection step can be implemented by locating detector pixels containing attenuation information relating to a selected voxel and using those pixels to update the attenuation value of the selected voxel. The back projection step can further include performing a back projection for at least each voxel corresponding to a three-dimensional reconstruction of the target element.” ¶ [0016]; further, see ¶ [0057]-[0058]).
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the invention of Heilbrun by back-projecting pixels of the 2D angiographic images, through the imaging geometry of the two or more orientations, to a 3D object space, and rendering a volume of the target in the 3D object space, as taught by Wu, in order to better visualize the target in 3D.
The ordinarily skilled artisan would have recognized that by applying Wu’s technique to the 2D angiographic images of Heilbrun, the contours of the target vasculature would have been back-projected and the a volume of the target vasculature would have been rendered because the pixels themselves of the 2D angiographic images identify the target vasculature and contours thereof as discussed above.
Allowable Subject Matter
Claims 7 and 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The subject matter of claims 7 and 11-17 remain indicated as allowable for the same reasons articulated in the Non-Final Rejection dated 5/7/2020.

Response to Arguments
Applicant's arguments filed 1/5/2021 have been fully considered but they are not persuasive.
Applicant presents an argument against the Heilbrun reference cited in the pre-AIA  §102(b) rejection. The argument is based on the allegation that Heilbrun does not teach the limitation of “wherein the imaging geometry of each orientation of the angiographic imaging system is unknown with respect to the 3D imaging system prior to acquiring the plurality of 2D angiographic images”. Applicant states that Heilbrun teaches that one needs knowledge of the fiducial markers to register images, pointing to page 10 of the previous Office Action. Applicant argues that this means that the imaging geometry in Heilbrun is known and therefore does not read on the limitation in question.

Examiner response: This argument is not found to be persuasive for a number of reasons:
(1) Knowledge of the fiducial markers (as discussed by Applicant) does not necessarily read on the knowledge of the imaging geometry of each orientation of the 
On one hand, the knowledge of the fiducial markers in Heilbrun is the position of the fiducial markers (i.e., coordinates in 3D space) in the various frames of reference such as the frame of reference of the 3D scan volume/3D imaging system and the frame of reference of the 2D angiographic images/angiographic imaging system.
On the other hand, the imaging geometry of each orientation of the angiographic imaging system with respect to the 3D imaging system is construed to mean the mathematical transformation/registration between the frame of reference of the 2D angiographic images/angiographic imaging system and the frame of reference of the 3D scan volume/3D imaging system.
In this sense, knowledge of the positions of the fiducial markers in the two aforementioned frames of reference doesn’t necessarily mean knowledge in the transformation/registration between the two frames of reference because the former is used to calculate the later as discussed above in the rejection.
(2) Even if the transformation/registration between the two frames of reference is known, it is not known prior to acquiring the plurality of 2D angiographic images. The transformation/registration between the two frames of reference are calculated based on the positions of the fiducial markers in the two frames of reference as discussed above in the rejection. This is why Heilbrun states knowledge of the positions of the fiducial markers in the two frames of reference is required. The knowledge of the positions of the fiducial markers in the frame of the reference of the 2D angiographic images/angiographic imaging system is calculated from the 2D angiographic images a priori knowledge of the 3D configuration of the fiducial markers.
In this sense, the transformation/registration between the two frames of reference is not known prior to acquiring the plurality of 2D angiographic images because the plurality of 2D angiographic images is required in order to calculate the transformation/registration between the two frames of reference.
(3) Otherwise, if the transformation/registration between the two frames of reference is known prior to acquiring the plurality of 2D angiographic images there would be no need for the fiducial markers. In other words, knowledge of the transformation/registration between the two frames of reference prior to acquiring the plurality of 2D angiographic images renders the fiducial markers essentially useless because the purpose of the fiducial markers was for collecting data (i.e., the known 3D configuration of the fiducial markers and measured projections thereof in the 2D angiographic images) that is used to calculate the transformation/registration between the two frames of reference. However, there would be no need to calculate the transformation/registration between the two frames of reference if it is already known; there would be no need to collect such data regarding the fiducial markers (i.e., the known 3D configuration of the fiducial markers and measured projections thereof in the 2D angiographic images) if there is no need to calculate the transformation/registration between the two frames of reference; and there would be no need for the fiducials markers if there is no need to collect such data regarding the fiducial markers (i.e., the known 3D configuration of the fiducial markers and measured projections thereof in the 
On the other hand, the ordinarily skilled artisan would have recognized that Heilbrun is indeed not pointless. Therefore, the ordinarily skilled artisan would have understood that the transformation/registration between the two frames of reference (although is calculated, which reads on the claimed “registering” step) is not known prior to acquiring the plurality of 2D angiographic images.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958.  The examiner can normally be reached on Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793